Citation Nr: 0004427	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  98-09 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
prior rating decision, of September 1945, which assigned a 50 
percent evaluation for filariasis.

2.  Whether there was clear and unmistakable error (CUE) in a 
prior rating decision, of March 1947, which assigned a 30 
percent evaluation for filariasis.

3.  Whether there was clear and unmistakable error (CUE) in a 
prior rating decision, of May 1960, which assigned a 
noncompensable evaluation for filariasis.

4.  Entitlement to an increased evaluation for filariasis, 
currently evaluated as 30 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
September 1945.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of August 1995 and 
March 1997, from the North Little Rock, Arkansas, Regional 
Office (RO) of the Department of Veterans Affairs (VA).

The Board notes that the veteran has claimed in various 
statements, and in his original notice of disagreement, that 
his right hydrocele should be characterized as a residual of 
his filariasis.  This issue has not been adjudicated and is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  A September 1945 rating action assigned awarded service 
connection for filariasis and assigned a 50 percent 
evaluation for this disability.

3.  The veteran was provided written notice of this 
determination and of his appellate rights; he did not submit 
an appeal within one year thereafter.

4.  The veteran has not submitted any medical evidence which 
indicates that his condition in September 1945 warranted an 
evaluation in excess of the 50 percent assigned.

5.  The veteran's service medical records show he was 
diagnosed with filariasis and was discharged in September 
1945.  The report of a medical survey, dated in August 1945, 
which was of record in the claims folder at the time of the 
September 1945 decision, shows the veteran did not then 
require further hospitalization and treatment.

6.  The rating decision of September 1945 was consistent 
with, and supported by, the evidence of record.

7.  A February 1947 rating action assigned a 30 percent 
evaluation for the veteran's filariasis disability.

8.  The veteran was provided written notice of this 
determination and of his appellate rights; he did not submit 
an appeal within one year thereafter.

9.  The veteran has not submitted any medical evidence which 
indicates that his condition in March 1947 warranted an 
evaluation in excess of the 30 percent assigned.

10.  VA medical records, dated in February 1947, show a 
diagnosis of filariasis, chronic, in partial remission.

11.  The rating decision of March 1947 was consistent with, 
and supported by, the evidence of record.

12.  A May 1960 rating action assigned a noncompensable 
evaluation for the veteran's filariasis disability.

13.  The veteran was provided written notice of this 
determination and of his appellate rights; he did not submit 
an appeal within one year thereafter.

14.  The veteran has not submitted any medical evidence which 
indicates that his condition in May 1960 warranted an 
evaluation in excess of the noncompensable evaluation 
assigned.

15.  VA medical records, dated in April 1960, show a 
diagnosis of no residuals of filariasis.

16.  The rating decision of May 1960 was consistent with, and 
supported by, the evidence of record.


CONCLUSIONS OF LAW

1.  The September 1945 rating decision was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 5107 (West 1991); 38 
C.F.R. § 3.105(a) (1999).

2.  The March 1947 rating decision was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 5107 (West 1991); 38 
C.F.R. § 3.105(a) (1999).

3.  The May 1960 rating decision was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 5107 (West 1991); 38 
C.F.R. § 3.105(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Whether there was clear and unmistakable error (CUE) in a 
prior rating decision, of September 1945, which assigned a 50 
percent evaluation for filariasis.

Previous determinations that are final and binding, including 
decisions of service connection and other matters, will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  Where evidence establishes such error, the 
prior rating decision will be reversed or amended.  For the 
purpose of authorizing benefits, the rating or other 
adjudicatory decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. 3.105(a).

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Simply to claim 
CUE on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Similarly, neither can broad-
brush allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, 
nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993).  In addition, failure to address a specific 
regulatory provision involves harmless error unless the 
outcome would have been manifestly different.  Id., at 44.

The United States Court of Appeals for Veterans Claims 
(Court) has held that there is a three-pronged test to 
determine whether CUE is present in a prior determination: 
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied, " (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)).

The September 1945 rating decision cites the 1933 Rating 
Schedule, Extension 6, as the basis for the decision to 
assign a 50 percent evaluation.  Extension 6 provided that 
acute and subacute diseases would be assigned a 100 percent 
evaluation if there was continued infection, weakness, 
constitutional symptoms, limitation of physical activity, 
etc., necessitating continued hospitalization or such 
treatment.  A 50 percent was to be assigned for diseases 
which were improving with definitely disabling 
manifestations, as above, but of lesser severity, or improved 
so that resumption of partial employment was feasible and 
advised.

The evidence of record at the time of the September 1945 
rating decision consisted of copies of the veteran's service 
medical records.  The veteran has contended at various times 
that his service medical records were not considered by VA 
doctors and rating personnel.  The Board finds nothing in the 
record to support this assertion.  The Report of Medical 
Survey, dated in August 1945, shows the veteran was 
determined to be fit for further service in a limited duty 
capacity.  It was further noted that further hospitalization 
and treatment were not necessary, and that the veteran 
desired to be discharged.

The veteran has argued in statements and during his personal 
hearing appearances that he was entitled to a 100 percent 
evaluation for his filariasis.  He specifically contends 
that, at that time, the disease process was "active" and 
that he should have been rated under the provisions of 
Extension 7 of the 1933 Rating Code, which dealt with 
malaria.  The Board notes that Extension 7 does provide a 100 
percent evaluation for active Malaria under certain 
circumstances.  There is, however, no indication within 
Extension 7, or the law and regulations then in effect, which 
indicates that the rating board was to apply the rating 
criteria for malaria to filariasis.  The veteran has provided 
no medical evidence which indicates that his condition at the 
time was more severe than that entered in his service medical 
records.

The Board concludes that the September 1945 rating decision 
was correct in its application of the law and regulations 
then current, and was consistent with the facts of record at 
that time.  The medical evidence available showed that the 
veteran was fit for limited duty at the time of his discharge 
and that further hospitalization and treatment were not 
necessary.  The rating board's decision to assign a 50 
percent evaluation is therefore entirely consistent with the 
provisions of Extension 6 of the 1933 Rating schedule, which 
provided for that level of rating when it was shown that the 
disease in question continued to show definitely disabling 
manifestations, but that resumption of partial employment was 
feasible.

In view of the foregoing, therefore, the Board concludes that 
the September 1945, rating action, assigning a 50 percent 
evaluation for filariasis, was not clearly and unmistakably 
erroneous.  Rather, a review of the evidence, and the 
applicable statutory and regulatory provisions, clearly 
demonstrates that there was no failure by that Rating Board 
to apply the correct statutory and regulatory provisions to 
the correct and relevant facts.  The veteran's claim that the 
September 1945, rating decision was clearly and unmistakably 
erroneous, accordingly fails.  38 C.F.R. § 3.105(a) (1999).


2.  Whether there was clear and unmistakable error (CUE) in a 
prior rating decision, of March 1947, which assigned a 30 
percent evaluation for filariasis.

In March 1947 the veteran's 50 percent evaluation for 
filariasis was reduced to 30 percent.  He contends that the 
March 1947 rating decision is clearly and unmistakably 
erroneous.  He specifically contends that his disability from 
March 1947 to the present warrants a 60 percent evaluation. 

The March 1947 rating decision was promulgated under the 
criteria contained in the Rating Schedule of 1945.  The 
criteria for a 60 percent evaluation for filariasis indicated 
a chronic condition with repeated recurrences and beginning 
permanent deformity of the extremities or scrotum or moderate 
adenitis.  A 30 percent evaluation was assigned for a chronic 
condition following any recurrence which was symptomatic.  

The medical evidence of record at the time of the March 1947 
rating decision consisted of the veteran's service medical 
records, as previously discussed, and the report of a 
February 1947 rating decision.  The February 1947 rating 
decision contains a hand written Surgical Note.  This note 
indicates that the veteran gave a history of contracting 
filariasis in September 1944, and remaining in the Navy for 
one year thereafter, experiencing several attacks consisting 
of scrotal swelling, soreness of penis and testicles, 
lymphadenopathy in axillae and groin and generalized 
soreness.  His current complaints were that he became 
irritable and fatigued easily.  Since discharge he reported a 
number of "attacks", but was bothered mostly during the 
summer months.  He reported that he could not hold a hard job 
when the swelling and soreness got severe, but was able to 
work as a lifeguard for a summer.  He denied leg swelling, 
but had to wear a scrotal support all the time. 

Examination showed numerous freely movable non-tender lymph 
nodes palpable in both axillae and groin.  These were from 1/2 
to one cm in diameter.  The scrotum and right testicle were 
slightly swollen.  There was no swelling of the legs or penis 
and the spleen was not palpable.  The diagnosis rendered was 
filariasis, chronic, in partial remission.

The Board concludes that the rating board's decision to 
assign a 30 percent evaluation based on the findings of the 
February 1947 examination is consistent with the rating code 
then in effect.  The examination showed a history of residual 
recurrences, and some slight swelling of the right testicle 
and scrotum.  The medical record did not indicate any 
diagnosis of beginning permanent deformity of the extremities 
or scrotum, or adenitis.

As noted above, in cases alleging CUE the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and a determination that there was CUE must be based 
on the record and law that existed at the time of the prior 
adjudication in question.  The veteran's contentions with 
regard to the March 1947 rating decision amount, in essence, 
to a disagreement with the rating board's application of the 
rating schedule.  He contends that his recurrent 
symptomatology warranted a 60 percent rating, whereas the 
rating board assigned a 30 percent.  The rating board's 
decision is supportable by the evidence then of record.  The 
veteran's proper course for redress would have been to appeal 
the rating decision in 1947, and to have provided evidence 
and argument for his contention.  His arguments do not show 
the type of error required for a determination of CUE.

In view of the foregoing, therefore, the Board concludes that 
the March 1947, rating action, assigning a 30 percent 
evaluation for filariasis, was not clearly and unmistakably 
erroneous.  Rather, a review of the evidence, and the 
applicable statutory and regulatory provisions, clearly 
demonstrates that there was no failure by that Rating Board 
to apply the correct statutory and regulatory provisions to 
the correct and relevant facts.  The veteran's claim that the 
March 1947, rating decision was clearly and unmistakably 
erroneous, accordingly fails.  38 C.F.R. § 3.105(a) (1999).


3.  Whether there was clear and unmistakable error (CUE) in a 
prior rating decision, of May 1960, which assigned a 
noncompensable evaluation for filariasis.

The veteran contends, in essence, that the rating decision of 
May 1960, was clearly erroneous in that it reduced his 
evaluation to noncompensable.  He further contends that it 
was erroneous in that it determined that his right hydrocele 
was not a service connected residual of filariasis.  He has 
specifically contended that the May 1960 rating decision was 
based on erroneous information contained in a VA hospital 
summary from October 1951.  He has stated that the physician 
who treated him indicated in his report that the veteran's 
lymphadenopathy and swelling of the testicles were not 
related to filariasis.  The veteran has further stated that 
he believes this physician questioned the Navy's initial 
diagnosis of filariasis; and that this disputation led to the 
May 1960 rating decisions reduction.

The evidence of record at the time of the May 1960 rating 
decision consisted of the veteran's service medical records, 
the report of a February 1947 VA examination, both discussed 
above, the report of a VA examination dated in January 1950, 
a VA hospital summary dated in October 1951, a VA hospital 
summary dated in December 1958, and the report of a VA 
examination dated in March 1960.  

The report of a VA examination, conducted in January 1950, 
shows the veteran reporting that he was getting along fairly 
well without symptoms.  He did not have any swelling of any 
part of the body on examination, however he stated that 
during the summer months he had some distress.  Examination 
showed no evidence of edema in any of his extremities or in 
the scrotum.  The right testicle was slightly larger than the 
left, but this was not very marked.  The examiner stated that 
he could not find any evidence of filariasis along the cord 
structures.  There was a moderate lymphadenopathy of a 
generalized character, lymph nodes measuring up to a 
centimeter in diameter being felt in both inguinal regions, 
both axillae, both epitrochlea regions, and both sides of the 
neck in the posterior chain.  The diagnosis was no evidence 
of filariasis at examination, lymphadenopathy, generalized, 
moderate, cause undetermined.

In September 1951 the veteran was hospitalized for evaluation 
of filariasis, he underwent a biopsy of the lymph nodes of 
the right inguinal area.  Section of lymph node revealed a 
markedly thickened capsule with a marked hypertrophy of the 
retothelial cells and a slight increase in the lymphoid 
elements.  No suspicious areas were seen.  The diagnosis was 
lymphadenitis, chronic, non-specific.  

On admission he had complaints of pain and swelling in the 
right side of his scrotum due to filariasis.  Examination 
showed several discrete bilateral sub-maxillary lymph nodes 
which were enlarged and palpable.  The right side of the 
scrotum was swollen to about twice the size of the left and 
was moderately soft and edematous.  The ward physician 
commented that although all tests for filariasis were 
negative, in view of the fact that the patient had never 
received specific therapy, he was given Hetrazan tablets for 
a period of 30 days.  The diagnoses were (1) observation for 
filariasis, not found, (2) lymphadenopathy, submaxillary, due 
to undetermined cause, treated, unimproved, (3) undiagnosed 
condition of the scrotum, manifested by edema, treated, 
unimproved.  

The physician further commented that a thorough review of the 
veteran's claims folder, as well as his personal history as 
obtained during this period of hospitalization, indicated 
that the original diagnosis of filariasis was based on 
approximately the same symptoms that were observed during 
this period of hospitalization, namely lymphadenopathy and 
swelling testicle.  For these reasons it was questionable as 
to whether or not diagnoses 2 and 3 were residuals of 
filariasis.

In November 1951 the RO requested an opinion from the VA 
hospital in Little Rock, where the veteran had been 
hospitalized, regarding the relationship between the 
lymphadenopathy and the swollen scrotum to filariasis.  A 
response indicated that, inasmuch as the ward physician was 
uncertain as to whether or not the original diagnosis of 
filariasis was based on findings other than the clinical 
symptoms, it was his opinion that it was questionable as to 
whether or not diagnoses two and three were residuals of 
filariasis.

A rating decision of December 1951 confirmed and continued 
the veteran's 30 percent evaluation, and noted that the VA 
hospital summary had been reviewed and that no change was 
warranted by that report.  

In December 1958 the veteran was hospitalized for acute 
appendicitis.  During hospitalization he gave a history of 
filariasis primarily in his testicles and axillae.  
Examination showed the right testicle was slightly enlarged.  
On March 7, 1960 the veteran underwent periodic reexamination 
for filariasis.  He complained of irritation, soreness, and 
enlargement of the glands in summer.  Examination showed no 
enlarged glands in the neck.  There was slight enlargement of 
both axillary and right inguinal glands.  His right testicle 
was a little tender.  He reported pain off and on in the 
right testicle.  The diagnosis rendered was no residuals of 
filariasis.  The examination report is also marked as 
"Reexam by Board of 2" and dated in that section, March 29, 
1960.  It is noted in this section that the folders were 
reviewed and the current history considered.  Exam showed no 
adenopathy.  There was a 3 cm scar from a right inguinal 
biopsy.  The left scrotal contents were normal.  The right 
scrotum contained a few cc of clear fluid, not under 
pressure.  There was slight induration and enlargement of the 
upper pole of the right epididymus.  Both spermatic cords 
were normal to touch.  The testicles had normal size and 
consistency.  The diagnosis was epididymitis, old, healed, 
right; hydrocele, unusual, right; filariasis not found.  It 
was further noted that residuals of filariasis were not 
found, and it was signed by a urologist.

The May 1960 rating decision cited the March 1960 examination 
and noted that no residuals of filariasis were found on 
examination by a board of two examiners.  It was noted that 
the hydrocele was not related to the service connected 
filariasis.

The Board concludes, after a review of the evidence, that the 
veteran's contentions regarding the October 1951 hospital 
summary are unfounded.  A rating decision soon afterwards 
confirmed and continued the 30 percent rating then in effect.  
The May 1960 rating decision appears to have been solely 
based on the findings of the March 1960 VA examination. 

The rating schedule in effect at the time of the May 1960 
decision provided for a noncompensable evaluation for 
residuals of filariasis manifested by subsidence of symptoms 
following only one attack.  A 30 percent evaluation was 
assigned for a chronic condition which is symptomatic, 
following any recurrence.  It was also noted that a rating 
for permanent deformity of an extremity or of the genitalia 
could be used instead.  A 10 percent would be assigned for 
mild deformity, 30 for moderate deformity, and 60 percent for 
severe.  

Once again, it must be pointed out that the veteran failed to 
appeal the May 1960 rating decision.  His arguments of clear 
and unmistakable error at this time, again, amount to a 
difference of opinion regarding the rating board's evaluation 
of the evidence.  The veteran has argued, at length, and has 
provided many excerpts from treatises regarding this disease, 
in an attempt to attack the findings of the March 1960 VA 
examination.  That approach is futile in this instance, as 
CUE is based in principle upon the evidence of record before 
the rating board at the time of the decision in question.  At 
the time of the May 1960 rating decision the rating board had 
before it an examination by two physicians, less than three 
months old, which indicated in clear language that in their 
opinion there were no residuals of filariasis.  No medical 
opinion was expressed regarding a causal relationship between 
the veteran's right hydrocele and his filariasis on the 
examination report.  No findings of permanent deformity of 
the genitals or extremities attributable to filiariasis were 
of record.  The rating board's decision in this instance is 
fully supportable by the evidence of record in May 1960.

In view of the foregoing, therefore, the Board concludes that 
the May 1960, rating action, assigning a noncompensable 
evaluation for filariasis, was not clearly and unmistakably 
erroneous.  Rather, a review of the evidence, and the 
applicable statutory and regulatory provisions, clearly 
demonstrates that there was no failure by that Rating Board 
to apply the correct statutory and regulatory provisions to 
the correct and relevant facts.  The veteran's claim that the 
May 1960, rating decision was clearly and unmistakably 
erroneous, accordingly fails.  38 C.F.R. § 3.105(a) (1999).


ORDER

A September 1945, rating decision, which assigned a 50 
percent evaluation for filariasis, was not clearly and 
unmistakably erroneous.
A March 1947, rating decision, which assigned a 30 percent 
evaluation for filariasis, was not clearly and unmistakably 
erroneous.
A May 1960, rating decision, which assigned a noncompensable 
evaluation for filariasis, was not clearly and unmistakably 
erroneous.


REMAND

The veteran's service-connected filariasis was evaluated as 
30 percent disabling under Diagnostic Code 6305 in the August 
1995 rating decision.  The veteran entered a notice of 
disagreement in April 1996.  He stated that he believed he 
was entitled to a 60 percent evaluation.  He requested a 
hearing and provided testimony in September 1996.  A new 
rating decision was promulgated in March 1997.  The veteran 
again submitted a notice of disagreement, and he was provided 
a statement of the case in March 1998.  

The VA revised the rating criteria for Diagnostic Code 6305, 
effective August 30, 1996.  See 61 Fed. Reg. 39,875 (Jul. 31, 
1996).  Where a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to an appellant applies unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary does so.  Marcoux v. Brown, 10 Vet. App. 3 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Board 
concludes that the rating action on appeal is the August 1995 
decision.  Thus, the veteran's service-connected filariasis 
must be evaluated under both the old and the new rating 
criteria to determine which version is most favorable to the 
veteran.  Review of the statement of the case, and the 
supplemental statement of the case indicates that the 
evidence has only been evaluated under the new criteria.  

The case is remanded to the RO for the following development:

The RO should again review the record.  
Consideration of a higher rating should 
be made under both the old and new 
criteria for Diagnostic Code 6305, 
utilizing the criteria most favorable to 
the veteran.  If any benefit sought on 
appeal remains denied, the appellant 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 



